        Case 2:18-cv-02337-KHV-TJJ Document 341 Filed 01/19/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

LEORA RILEY, et al.,                            )
Individually and on behalf of all others        )
similarly situated,                             )
                                                )
                               Plaintiffs,      )
                                                )
v.                                              )      Case No. 18-cv-2337-KHV-TJJ
                                                )
PK MANAGEMENT, LLC, et al.,                     )
                                                )
                               Defendants.      )

                                              ORDER

         This matter is before the Court on Plaintiffs’ Opposed Motion to Intervene (ECF No.

316). Plaintiffs bring their motion pursuant to the Court’s Memorandum and Order1 which

granted Plaintiffs leave to file a Third Amended Complaint and granted the request of additional

tenants of Central Park Towers to become Intervenor-Plaintiffs. The Court allowed intervention

by tenants that Plaintiffs’ counsel had identified at the time,2 and also permitted counsel to later

seek to add more tenants as counsel were able to meet with them in person and fully advise them

about their rights and obligations as participants in this lawsuit. The issue arose because

counsel’s efforts have been hampered by Covid-19 concerns and safety measures imposed by

governmental authorities. As a result, not all current and former tenants that might be represented

by Plaintiffs’ counsel were included in the motion to intervene as of its filing. Plaintiffs therefore

asked the Court to consider timely any motion to intervene they would file within 45 days of the




1
    ECF No. 305.
2
  The same counsel represent Plaintiffs and Intervenor-Plaintiffs. The Court will refer to them
simply as Plaintiffs’ counsel.
        Case 2:18-cv-02337-KHV-TJJ Document 341 Filed 01/19/21 Page 2 of 4




date of the order on the motion to intervene. The Court granted the motion, but set the deadline

for 30 days later.3

         Plaintiffs filed the instant motion pursuant to and consistent with the Court’s order

granting intervention. Defendants Aspen Companies Management, LLC (“Aspen”) and Central

Park Holdings, LLC (“Holdings”) oppose the motion by repeating the arguments made in their

opposition to Plaintiffs’ motion to intervene. The Court has twice rejected their arguments, first

granting the motion to intervene4 and later denying Aspen and Holdings’ motion to reconsider.5

         But Aspen and Holdings also oppose the instant motion on the grounds that Intervenor-

Plaintiffs’ claims should be compared to a prior version of the complaint. In so doing, Aspen and

Holdings conflate the status of the operative complaint with that of an earlier version. The

operative class action complaint is the Third Amended Class Action Complaint.6 The claims in

the proposed Complaint of Second Wave Intervenors7 satisfy the commonality requirement the

Court considered in allowing intervention. The argument is without merit.

         Plaintiffs attached to their reply a version of the proposed Complaint of Second Wave

Intervenors that is different than the one attached to their motion.8 They explain the differences

as two name corrections, the addition of one omitted party, and the deletion of a tenant who has

since died. Aspen and Holdings draw one of those changes to the Court’s attention in a Motion



3
    See ECF No. 305 at 8.
4
    ECF No. 305.
5
    ECF No. 340.
6
    ECF No. 307.
7
    ECF No. 329-1.
8
    Compare ECF No. 316-1 with ECF No. 329-1.
                                                  2
      Case 2:18-cv-02337-KHV-TJJ Document 341 Filed 01/19/21 Page 3 of 4




for Leave to File Sur-Response to Plaintiffs’ Reply in Support of 2nd Intervenor Plaintiffs’

Opposed Motion to Intervene.9 In their proposed sur-response, Aspen and Holdings oppose the

addition of Ellen Montgomery, who was not identified by the deadline of September 28, 2020.

The only stated basis for their opposition is untimeliness. Plaintiffs contend the request to

include Ms. Montgomery should be considered timely because the motion underlying it was not

made out of time, even if her name was omitted from their proposed pleading. Plaintiffs offer no

legal or logical support for their contention, which the Court rejects. But Plaintiffs explain that

Ms. Montgomery sent her signed paperwork to counsel on the day of the deadline, and counsel

received it after the deadline. Plaintiffs urge the Court to exercise its discretion to permit her

inclusion, as doing so will not be unduly prejudicial to Defendants but refusing her inclusion

would result in prejudice to Ms. Montgomery because she would have to file her own state court

action. In their reply, Aspen and Holdings stand by their untimeliness argument. They have not

asserted prejudice. The Court will exercise the discretion granted it relative to ruling on motions

to intervene and will permit Plaintiffs to make the changes they propose to the Complaint of

Second Wave Intervenors.10

       To avoid confusion and to simplify a record that is already voluminous, the Court will

require Plaintiffs to file a single consolidated complaint that combines the Third Amended Class

Action Complaint and the proposed Complaint of Second Wave Intervenors found at ECF No.

329-1, thereby comprehensively stating the claims of all Plaintiffs and all Intervenor-Plaintiffs.



9
 ECF No. 331. Plaintiffs do not oppose and the Court will grant the motion for leave to file a
sur-response.
10
  Permissive intervention is a matter of discretion, but courts are required to “consider whether
the intervention will unduly delay or prejudice the adjudication of the original parties’ rights.”
Fed. R. Civ. P. 24(b)(3).
                                                   3
       Case 2:18-cv-02337-KHV-TJJ Document 341 Filed 01/19/21 Page 4 of 4




With the parties’ history of failing to agree on procedural issues, the Court directs Plaintiffs to

submit a draft of the consolidated complaint (titled “Consolidated Third Amended Class Action

and Intervenors’ Complaint”) to defense counsel, who shall review the draft only for the

ministerial task of confirming it complies with this order.

        IT IS THEREFORE ORDERED that Plaintiffs’ Opposed Motion to Intervene (ECF

No. 316) is GRANTED. Plaintiffs shall create a Consolidated Third Amended Class Action and

Intervenors’ Complaint as described herein. No later than January 25, 2021, Plaintiffs shall

provide a copy of the document to defense counsel. No later than February 1, 2021, defense

counsel shall confirm that the document complies with this order. No later than three business

days after defense counsel has confirmed the document’s compliance, Plaintiffs shall file and

serve the Consolidated Third Amended Class Action and Intervenors’ Complaint.

        IT IS FURTHER ORDERED that the Motion for Leave to File Sur-Response to

Plaintiffs’ Reply in Support of 2nd Intervenor Plaintiffs’ Opposed Motion to Intervene (ECF No.

331) is GRANTED. Aspen and Holdings shall file the sur-response within five business days of

the date of this order.

        IT IS SO ORDERED.

        Dated this 19th day of January, 2021 at Kansas City, Kansas.




                                                                 Teresa J. James
                                                                 U. S. Magistrate Judge




                                                  4
